                                                                  I USDCSDNY
                                                                   DOCUMENT
                                                                   ELECTRO NI CALLY FILED :
UNITED STATES DISTRICT COURT                                       DOC #:_ _ ___,,___-t-_ _
SOUTHERN DISTRICT OF NEW YORK
                                                                   DATE FILED:_£:....~_;;__+--
 HAROLD BAJANA,
                     Plaintiff,
                                                           18-CV -6020 (BCM)
             -against-
 ANDREW SAUL,                                             ORDER
                                    1
 Commissioner of Social Security,
                     Defendant.


BARBARA MOSES, United States Magistrate Judge

         Plaintiff Harold Bajana filed this action pursuant to § 205(g) of the Social Security Act,
42 U.S.C. § 405(g), seeking judicial review of a final decision of the Commissioner of Social
Security denying his application for disability insurance benefits. The parties have agreed pursuant
to 28 U.S.C. § 636(c) that a United States Magistrate Judge may conduct all proceedings and direct
the entry of judgment in this action.

        The Court has carefully reviewed the record, the briefs, and applicable law, and heard oral
argument from the parties on March 12, 2020. For the reasons announced on the record at the
conclusion of the argument, the Court has determined that the Commissioner's decision was based
on the correct legal standards and was supported by substantial evidence. Therefore, plaintiffs
motion for judgment on the pleadings (Dkt. No. 14) is DENIED and the Commissioner's motion
for judgment on the pleadings (Dkt. No. 18) is GRANTED.

     The Clerk of the Court is respectfully directed to (1) substitute in Andrew M. Saul,
Commissioner of Social Security, in the case caption in place of Nancy A. Berryhill, Acting
Commissioner of Social Security, and (2) close the case.

Dated: New York, New York
       March 12, 2020
                                                     SO ORDERED.




                                                     B~
                                                     United States Magistrate Judge




1 Andrew M. Saul, the current Commissioner of Social Security, is substituted in the case caption
for Nancy A. Berryhill in accordance with 42 U.S.C. § 405(g) and Fed. R. Civ. P. 25(d).
